DETAILED ACTION 
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/790,887, filed on 02/14/2020. In response to the Election/Restriction requirement of 08/10/2022, Applicant,
on 08/22/2022, elected Group II, claims 27-31, for examination. Claims 21-24, 26-31, and 43-47 are pending in this application, of which claims 27-31 and 43-47 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

3.	The information disclosure statement (IDS) filed on 02/14/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority

4.	Application 16/790,887, filed 02/14/2020 is a continuation of U.S. Patent Application No. 14/837,930, filed on August 27, 2015, which claims priority to U.S. Provisional Patent Application No. 62/042,484, filed August 27, 2014.




Election/Restrictions

 
5.	Applicant's election with traverse of the restriction dated 08/10/2022 in the reply filed on 08/22/2022 is acknowledged.

6.	In response to the restriction requirement, dated 08/10/2022, Applicant elected Group II,
claims 27-31, for examination, cancelled claims 38-42, and added new claims 43-47.
 
7.	Claims 21-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/22/2022. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/22/2022.

8.	As described in the Election/Restriction Requirement dated 08/10/2022, restriction to one of the following inventions was required under 35 U.S.C. 121: Group I: Claims 21-24, 26 and 38-42, drawn to a method and a system of oilfield water management, classified in CPC class, E21B, subclass 43/00, and Group II: Claims 27-31, drawn to a method of oilfield hydrocarbon production management, classified in CPC class E21B, subclass 47/00.
The traversal is on the ground(s) that "the Examiner has failed to establish that a serious burden would be required to examine all claims, and the Restriction Requirement is not supported.” Applicant’s argument is not found persuasive because inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as oilfield water management. Subcombination II has a separate utility such as oilfield hydrocarbon production management. As evidenced by the restriction requirement, there are provided different methods. The claim groups recite various embodiments of different methods. Separate utility relies on the particular limitations the Examiner pointed to.
The subcombinations are distinct. As described in the Election/Restriction Requirement dated 08/10/2022, “Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has a separate utility such as oilfield water management. Subcombination II has a separate utility such as oilfield hydrocarbon production management. Subcombination I recites a method of oilfield water management, comprising the steps of: obtaining oilfield water data; discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of oilfield wells; separating the oilfield water data into training data and testing data; generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data; running the preferred model on the testing data to confirm accuracy of the preferred model in estimating the oilfield water use or oilfield water production of an existing oilfield well; applying the preferred model to determine an estimated oilfield water production range or an estimated oilfield water use range of a planned oilfield well; monitoring actual oilfield water production and actual oilfield water use an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor oilfield water production and oilfield water use; and determining whether the actual oilfield water production of the oilfield well deviates from the estimated oilfield water production range or the actual oilfield water use of the oilfield well deviates from the estimated oilfield water use range. Subcombination I also recited a system for oilfield hydrocarbon production management, comprising: a database of oilfield hydrocarbon production data; sensor networks configured to monitor oilfield hydrocarbon production; and a computer system with a processor for executing instructions stored in a computer-readable medium for: obtaining oilfield water data, storing the oilfield water data in the database, discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of oilfield wells, separating the oilfield water data into training data and testing data; generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data; running the preferred model on the testing data to confirm accuracy of the preferred model in estimating the oilfield water use or oilfield water production of an existing oilfield well; applying the preferred model to determine an estimated oilfield water production range or an estimated oilfield water use range of a planned oilfield well; monitoring actual oilfield water production and actual oilfield water use of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor oilfield water production and oilfield water use; and determining whether the actual oilfield water production of the existing oilfield well deviates from the estimated oilfield water production range or the actual oilfield water use of the oilfield well deviates from the estimated oilfield water use range. Subcombination II recites a method of oilfield hydrocarbon production management, comprising: obtaining oilfield hydrocarbon production data; discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of oilfield wells; separating the oilfield hydrocarbon production data into training data and testing data; generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data;Page 3 of 8Application No. 16/790,887Response dated: Jnly 22, 2022 Response to Restriction Requirement dated May 25, 2022running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well; applying the preferred model to determine an estimated oilfield hydrocarbon production range of a planned oilfield well; monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production; and determining whether the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range. Subcombination I entails details regarding obtaining oilfield water data, discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of oilfield wells, Page 5 of 8U.S. Appl. No. To be Assigned Atty Dkt No. 0141-0002US2Preliminary Amendment filed February 14, 2020separating the oilfield water data into training data and testing data; running the preferred model on the testing data to confirm accuracy of the preferred model in estimating the oilfield water use or oilfield water production of an existing oilfield well, applying the preferred model to determine an estimated oilfield water production range or an estimated oilfield water use range of a planned oilfield well; monitoring actual oilfield water production and actual oilfield water use of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor oilfield water production and oilfield water use; and determining whether the actual oilfield water production of the oilfield well deviates from the estimated oilfield water production range or the actual oilfield water use of the oilfield well deviates from the estimated oilfield water use range, whereas subcombination II does not. Subcombination II entails details regarding obtaining oilfield hydrocarbon production data; discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of oilfield wells; separating the oilfield hydrocarbon production data into training data and testing data; running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well; applying the preferred model to determine an estimated oilfield hydrocarbon production range of a planned oilfield well; monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production; and determining whether the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range, whereas subcombination I does not, which shows how subcombination II is a different embodiment that subcombination I, but are usable together. See MPEP § 806.05(d).”
Notwithstanding, the examiner points to that Group I includes the following limitations: obtaining oilfield water data; discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from a plurality of oilfield wells; separating the oilfield water data into training data and testing data; generating a plurality of models based on the training data using a plurality of different classification models; identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data; running the preferred model on the testing data to confirm accuracy of the preferred model in estimating the oilfield water use or oilfield water production of an existing oilfield well; applying the preferred model to determine an estimated oilfield water production range or an estimated oilfield water use range of a planned oilfield well; monitoring actual oilfield water production and actual oilfield water use of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor oilfield water production and oilfield water use; and determining whether the actual oilfield water production of the existing oilfield well deviates from the estimated oilfield water production range or the actual oilfield water use of the oilfield well deviates from the estimated oilfield water use range, that are not present in claims 27-31 (Group II). Accordingly, this argument is found unpersuasive. Moreover, the indication of the non-overlapping features is evidenced that the subcombinations are not obvious variants and indeed distinct.
As described in the Restriction Requirement, the Specification describes several embodiments of the invention. For instance, paragraph 0048 describes “FIG. 1 is an illustrative embodiment of a general computer system, on which a method of oilfield water management can be implemented, and which is shown and is designated 100. The computer system 100 can include a set of instructions that can be executed to cause the computer system 100 to perform any one or more of the methods or computer based functions disclosed herein. The computer system 100 may operate as a standalone device or may be connected, for example, using a network 101, to other computer systems or peripheral devices.” This implementation reflects the limitations of subcombination I. Paragraph 0095 describes that “FIG. 7 shows a method for oil field oil management. In FIG. 7, data is gathered at S710. The data gathered at S710 may be a large set of data stored in the cloud and managed on a hosted server. The data may include millions of details of oil sources, oil production instances, and characteristics such as oil amounts, oil types, and so on. For the purposes of the description below, the data will be referred to as oil management data. The oil management data can be obtained from public data records, as well as records from operators, data procured in the form of numerical and/or other unstructured or image derived data obtained from sensor networks monitoring oil well production.” This implementation reflects the limitations of subcombination II. The specification discloses several embodiments describing different processes. The appearances of the phrases “particular embodiment,” “various embodiments,” and “exemplary embodiments” in various places in the specification are not necessarily all referring to the same embodiment. The implementations of subcombination I and subcombination II reflect the limitations of different Groups. 
Contrary to Applicant’s assertion, the Office explained why there would be a serious burden. As described in the Requirement for Restriction/Election dated 08/10/2022, the separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass. Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each the features will singularly require significant time to search. Additional search time via the employment of expanded and different search queries would be necessary to account for each of these features which would not exist if just one were claimed. Moreover, not only does the Examiner have to search class and subclass in the patent databases, there are numerous non patent literature electronic resource databases, accessible using tools such as DIALOG, Proquest, NEXIS, Google, etc., which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Although the subcombinations could be used together, they also possess separate and distinct utility. Furthermore, the subcombinations have a separate status in the art in view of their different classification. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 27-31 and 43-47 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

11.	Claims 27-31 and 43-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 27-31) and system (claims 43-47) are directed to at least one potentially eligible category of subject matter (i.e., process and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 27-31 and 43-47 is satisfied.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Mathematical Concepts” groups within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) and mathematical concepts, relationships, formulas or equations, or calculations. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
obtaining oilfield hydrocarbon production data (The “obtaining” step can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, and also describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of oilfield hydrocarbon production from a plurality of oilfield wells (This step is performable as mathematical relationships, formulas, equations, and/or calculations); 
separating the oilfield hydrocarbon production data into training data and testing data (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step);
generating a plurality of models based on the training data using a plurality of different classification models (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step); 
identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data (This step encompasses mental processes since the identifying may be accomplished by human judgment or evaluation, such as with the aid of pen and paper); Page 3 of 8Application No. 16/790,887 Response dated: Jnly 22, 2022 Response to Restriction Requirement dated May 25, 2022
running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step);
applying the preferred model to determine an estimated oilfield hydrocarbon production range of a planned oilfield well (This step involves mathematical processes to perform);
monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step); and 
determining whether the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range (This step encompasses mental processes since the determining may be accomplished by human judgment or evaluation).  
Because the above-noted limitations recite steps falling within the Mental Processes, and Mathematical Concepts abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.  
Therefore, because the limitations above set forth activities falling within the “Mental Processes”, and “Mathematical Concepts” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Claim 43 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are: sensor networks (claim 27); and a database, sensor networks, and a computer system with a processor for executing instructions stored in a computer-readable medium (claim 43). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). Even if the “obtaining” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: sensor networks (claim 27); and a database, sensor networks, and a computer system with a processor for executing instructions stored in a computer-readable medium (claim 43). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [019]: e.g., “A processor for a computer system 100 may be a general-purpose processor or may be part of an application specific integrated circuit (ASIC). A processor for a computer system 100 may also be a microprocessor, a microcomputer, a processor chip, a controller, a microcontroller, a digital signal processor (DSP), a state machine, or a programmable logic device...”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
With respect to the “obtaining” step, it is noted that receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
Even if the sensor networks were evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of sensor networks is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Tubel et al., US 6,268,911 (col. 6, lines 35-37: “any number of conventional sensors may be disposed in any of the wellbores”). See also, Lovell, US 2011/0029273 (paragraph 0025: “The natural geothermal profile is a straight line relation between the depth and temperature. It may be derived from simple temperature measurements, using conventional sensors, at different depths”).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
	Dependent claims 28-31 and 44-47 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 28/44 recite “alerting an operator via electronic communication protocol when the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range”, dependent claims 29/45 recite “identifying the preferred model is performed using a grid search function”, dependent claims 30/46 recite “updating the preferred model based on updated oilfield hydrocarbon production data”, and dependent claims 31/47 recite “applying the updated preferred model to the oilfield well to obtain an updated estimated oilfield hydrocarbon production range of the oilfield well,” however these limitations these steps can be accomplished mentally such as by human evaluation or judgment, and also can be performed via mathematical calculations. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The dependent claims recite additional elements of: electronic communication protocol (claims 28, 44). However, when evaluated under Step 2A Prong Two and Step 2B, this additional element does not amount to a practical application or significantly more since it merely requires generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 27-28, 30-31, 43-44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shelley et al., Pub. No.: US 2014/0067353 A1, [hereinafter Shelley], in view of Ramsay et al., Pub. No.: WO 2015/038161 A1, [hereinafter Ramsay], in further view of Banerjee et al., Pub. No.: US 2009/0084545 A1, [hereinafter Banerjee].

	As per claim 27, Shelley teaches a method of oilfield hydrocarbon production management (paragraph 0001: “The present disclosure relates to methods, devices, and systems associated with wellbores, including wellbores utilized to extract natural gas, oil, other hydrocarbons, and/or other natural resources. In some embodiments, the methods, devices, and systems of the present disclosure are utilized to optimize wellbore completions.”; paragraph 0019, discussing estimated well production based on a predictive model; paragraph 0030: “the present disclosure provides techniques that lead to both cost savings and increased hydrocarbon production.”; paragraph 0078), comprising: 

	obtaining oilfield hydrocarbon production data (paragraph 0030, discussing the methods and systems described aim to optimize hydraulic fracture and wellbore completion designs through the use of data typically obtained during well drilling and/or operation and artificial intelligence (AI)...The process includes multiple stages including data gathering, screening, processing, modeling, and forecasting. The data used is comprised of data such as drilling, completion, fracturing, seismic, and production data [i.e., This shows that oilfield hydrocarbon production data is obtained]; paragraph 0031, discussing that the method begins with data gathering. Data related to the wells of a particular field/reservoir, both completed and uncompleted, are gathered from all the readily available sources. The initial data gathering step is intended to capture all data that may be useful in evaluating the completed wells that can be used to predict or estimate the impact of various completion design parameters for a particular uncompleted well. The data can come from a wide variety of information sources, such as drilling, geology, completion, stimulation, and production; paragraph 0039, discussing that the data gathering step includes gathering or obtaining production information, such as oil, water, and gas production rates, cumulative productions, water cut, production decline parameters, estimated ultimate recovery, and/or other information regarding production. In this regard, production rates are a result of the response of the reservoir to the drilling, completion, and stimulation designs. Accordingly, production information facilitates the evaluation of the effectiveness of various parameters associated with well completion, including any hydraulic fracturing design parameters; paragraphs 0033, 0034, 0035, 0058);

	modifying the oilfield hydrocarbon production data (paragraph 0040, discussing that production data is modified or calibrated to a common scale and/or reference point in some instances to accommodate for differences in production period and/or measurement noise, which are common issues with the raw production data. In this regard, in some instances cumulative data is preferred over the production rates because the magnitude of noise is reduced. In some instances, a constant time window is selected to handle differences in days on production, which can be dependent on the maturity of the field (e.g., a six-month interval is utilized in some instances for more mature wells/fields, while a thirty-day-interval is utilized in some instances for newer fields; paragraph 0050), each oilfield hydrocarbon production data group representing at least one observation of oilfield hydrocarbon production from a plurality of oilfield wells (paragraph 0028, discussing that data regarding the completed wells is utilized to generate one or more predictive models. At least one of the predictive models is subsequently utilized to estimate well production for the uncompleted wells; paragraph 0031, discussing that data related to the wells of a particular field/reservoir, both completed and uncompleted, are gathered from all the readily available sources. The initial data gathering step is intended to capture all data that may be useful in evaluating the completed wells that can be used to predict or estimate the impact of various completion design parameters for a particular uncompleted well. The data can come from a wide variety of information sources, such as drilling, geology, completion, stimulation, and production; paragraph 0041, discussing that the outcome of the data gathering process is a dataset that includes a list of wells with their respective attributes (data types). Often the dataset includes data from multiple wells [i.e., plurality of oilfield wells]; paragraph 0054, discussing that depending on the size of the dataset a combination of clustering algorithms can be used to both reduce the size of the data set and extract information. In some instances, clustering wells based on their respective physical locations and production data can reveal possible variations in reservoir quality and/or factors that have an acute effect on production; paragraphs 0032, 0035);

	separating the oilfield hydrocarbon production data into training data and testing data (paragraph 0055, discussing that with the data screened and processed, the method continues to step 128 where data modeling is performed, which leads to model selection at step 130 and then model application at step 132. In this regard, at the data modeling stage, neural networks are trained and tested thousands of times with the help of genetic algorithms to generate a plurality of predictive models; paragraph 0057, discussing that the objective of the data modeling step 128 is to build a predictive tool based on the processed dataset obtained from the previous steps 122, 124, and 126. In this regard, a predictive model provides a tool to establish a relationship between the various parameters of the data and help understand the behavior of the data. Accordingly, in some instances artificial neural networks 220 are used as a main modeling tool...In the training stage, the inputs and desired outputs are fed to the neural network and, through the application of a learning algorithm, prediction errors are minimized to the extent possible for each neural network. In this regard, hundreds, thousands, tens of thousands, and/or more neural networks, which may also be referred to as predictive models, are generated based on the obtained, screened, and processed dataset. After successful training, each neural network can be tested and/or evaluated utilizing known inputs and outputs that were omitted from the training step. To this end, in some instances data associated with a particular subset of wells in the available dataset are withheld as a testing group. Accordingly, in some instances the dataset is separated into a first set of data for training and a second, separate set of data for testing [i.e., This shows that the oilfield hydrocarbon production data is separated into training data and testing data]. In some instances, between about 10% and about 50% of the number of wells in a dataset is held back for the test group, with some implementations holding back 30% for the test group; paragraph 0058, discussing that each network is tested on the test dataset that is not presented to networks during the training stage);

	generating a plurality of models based on the training data using a plurality of different classification models (paragraph 0028, discussing that in some instances data regarding the completed wells 112 is utilized to generate one or more predictive models; paragraph 0058, discussing that by the use of one or more genetic algorithms thousands of neural networks are trained with different combinations of inputs; paragraph 0059, discussing that the data modeling step also includes application of one or more boosted regression trees; paragraph 0075, discussing a method of optimizing wellbore completion comprising: gathering data regarding a plurality of completed wellbores; gathering data regarding an uncompleted wellbore; utilizing the gathered data regarding the plurality of completed wellbores in the field to define a plurality of predictive models, each of the plurality of predictive models providing an estimate of wellbore production based on the gathered data regarding the plurality of completed wellbores)
	
	identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data (paragraph 0028, discussing that a predictive model identified as the "best" predictive model for the field is utilized to estimate well production for a plurality of different completion parameters in order to identify a combination of completion parameters that optimizes well production. As will be discussed below, evaluation of the predictive models to identify the "best" predictive model for a particular field can take numerous factors into consideration…Generally, the larger the number of completed wells 112 utilized to generate the predictive model, the more accurate the model will be; paragraph 0075, discussing identifying a best predictive model from the plurality of predictive models; and applying the gathered data regarding the uncompleted wellbore and a plurality of available wellbore completion parameters to the best predictive model to identify a set of wellbore completion parameters from the plurality of available wellbore completion parameters that optimizes estimated wellbore production based on the best predictive model; and completing the uncompleted wellbore based on the set of wellbore completion parameters identified using the best predictive model);	

	running the preferred model on the testing data to confirm accuracy of the preferred model in predicting oilfield hydrocarbon production in an existing oilfield well (paragraph 0055, discussing that at the data modeling stage 128, neural networks are trained and tested thousands of times with the help of genetic algorithms to generate a plurality of predictive models. In some instances, final model is selection is done based on two main criteria: performance of each predictive model, and engineering validation derived from the process knowledge. The final or "best" predictive model, which may also be referred to as a "neural network" or "network," can be utilized to understand the behavior of fractures and the possible improvements of their design as applied to a particular well; paragraph 0058, discussing that part of the data modeling step 128 is determining what combination of inputs should be used to construct the neural network. In some instances, the input combinations are determined in two parts. First, an initial combination of data parameters is selected in such a way as to represent geology, wellbore condition, completion, stimulation, and fluid properties. Then, by the use of one or more genetic algorithms 222 thousands of neural networks are trained with different combinations of inputs. In some embodiments, the outputs of neural networks are production data (e.g., oil, gas, and/or water production). In some instances, the training goal is a network error of                         
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                             
                        
                    or less. The error function for this purpose is average absolute error. Each network is tested on the test dataset that is not presented to networks during the training stage. The advantage of testing of the trained networks is to evaluate the performance of the training. In that regard, FIG. 15 provides a graph 260 that shows estimated well production based on a trained predictive model relative to the actual well production; paragraph 0060, discussing that once the training and testing of the neural networks are complete, often many of the neural networks pass an initial model selection criteria. In some instances, the mean squared error of all of the networks is compared and the models with the least error are selected and passed along to the next step of network selection. Typically, the goal is to reduce the suitable neural networks down to one "best" neural network that is selected as a final network. There are many ways of selecting a final network. Referring now to FIG. 12, shown therein are aspects of a model selection step 130 according to embodiments of the present disclosure, however, no limitation is intended thereby. Rather, it is understood that the methods and systems of the present disclosure can utilize generally any type of model selection to select a best or final model from a plurality of available models; paragraph 0057);

	applying the preferred model to determine an estimated oilfield hydrocarbon production range of a planned oilfield well (paragraph 0055, discussing that the method 120 continues to step 128 where data modeling is performed, which leads to model selection at step 130 and then model application at step 132; paragraph 0065, discussing that with a final model selected at step 130, the method 120 continues at step 132 with application of the selected final neural network. In this regard, FIG. 13 provides examples of how the selected model is applied in the context of the present disclosure, however, no limitation is intended thereby. Rather, it is understood that the methods and systems of the present disclosure can apply the selected model to a wide array of uses for evaluating existing wells, prospective wells [i.e., planned oilfield fell], and/or completed wells; paragraph 0017);
	
	monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well (paragraph 0058, discussing that FIG. 15 provides a graph 260 that shows estimated well production based on a trained predictive model relative to the actual well production; paragraph 0068, discussing an example of a real-world implementation of optimization 234 and economic analysis 236 in accordance with the present disclosure...In this regard, the optimization was performed for a Bakken Well in Dunn County, North Dakota, referred to as well "A," in which the horizontal lateral was drilled to a length of 9,400 ft. The total gas measured during horizontal drilling operations averaged 2,400 units…; paragraph 0074, discussing a graph 320 illustrating actual oil recovery from a well relative to a predicted oil recovery based on a predictive model according to an embodiment of the present disclosure. In this regard, a predictive model in accordance with the present disclosure was used to predict production for 10 wells that were part of a project to evaluate the effectiveness of various completion and hydraulic fracturing methods. Graph 320 compares the data-driven model predicted production relative to the actual best calendar month oil production for these wells); and 

	determining whether the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range (paragraph 0025, discussing that FIG. 21 is a graph illustrating actual oil recovery from a well relative to a predicted oil recovery based on a predictive model; paragraph 0058, discussing that FIG. 15 provides a graph 260 that shows estimated well production based on a trained predictive model relative to the actual well production; paragraph 0074, discussing that referring now to FIG. 21, shown therein is a graph 320 illustrating actual oil recovery from a well relative to a predicted oil recovery based on a predictive model according to an embodiment of the present disclosure. In this regard, a predictive model in accordance with the present disclosure was used to predict production for 10 wells that were part of a project to evaluate the effectiveness of various completion and hydraulic fracturing methods. Graph 320 compares the data-driven model predicted production relative to the actual best calendar month oil production for these wells, which are located in McKenzie County, North Dakota (Truax area) and Divide/Williams Counties, North Dakota (Wildrose area). The line drawn represents a perfect correlation between the model and actual production. Data points that fall below the line indicate a model over-prediction of production, while data points that fall above the line indicate a model under-prediction).

	While Shelley describes modifying the oilfield hydrocarbon production data (paragraph 0040), Shelley does not explicitly teach discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period; and that the monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well is performed by sensor networks configured to monitor the oilfield hydrocarbon production. Ramsay in the analogous art of reservoir modeling teaches:

	discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period (paragraph 0001: “The present invention generally relates to the field of computerized reservoir modeling.”; paragraph 0036, discussing that the process outputs the resulting oil production rate plots from the pseudo-phase models juxtaposed with respect to the historical production; paragraph 0037, discussing that the process at step 110 performs interpolation of rate data in the time axis as necessary in order to compare pseudo-phase results to production history. Interpolation is a method of constructing new data points within the range of a discrete set of known data points so that there is consistency among the results (e.g., result plots can be adjusted to have the same number of data points, same time scale, and measurements at the same points in time). For instance, in contrast to Figure 6, Figure 7 shows time interpolated oil production rate plots such that all oil production rate plots have an identical discretization of time. The historical oil production rate curve is depicted relative to time-interpolated oil production rate plots (704-716) resulting from disparate pseudo-phase simulation runs, which are illustrated as separate dotted lines; paragraph 0044, discussing that the average pseudo-phase production curve represents the numerical averaging of a range of selected pseudo-phase production rate results across simulated time. In certain embodiments, the process may create the weighted-average production rate curves using global or local methods; both respective methods are implemented by applying a discrete weighting factor to an intrinsic pseudo-phase production rate result before normalization. The global method represents the best approximation of the entire production rate history over time, while the local method represents the best approximation of historical production rate at more discrete time intervals).

Shelley is directed toward methods, devices, and systems utilized to optimize wellbore completions. Ramsay is directed toward a system and method for reservoir modeling. Therefore they are deemed to be analogous as they both are directed towards solutions for oilfield operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shelley with Ramsay because the references are analogous art because they are both directed to solutions for oilfield reservoir and production analysis, which falls within applicant’s field of endeavor (oilfield well management), and because modifying Shelley to include Ramsay’s feature for discretizing the oilfield hydrocarbon production data into a plurality of oilfield hydrocarbon production data groups, each oilfield hydrocarbon production data group representing oilfield hydrocarbon production data taken from a discrete and non-overlapping predetermined time period, in the manner claimed, would serve the motivation of providing efficient means of predicting actual reservoir production (Ramsay at paragraph 0021); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	While the Shelley-Ramsay combination describes monitoring actual oilfield hydrocarbon production of an oilfield well (Shelley, paragraphs 0058, 0068), the Shelley-Ramsay combination does not explicitly teach that the monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well is performed by sensor networks configured to monitor the oilfield hydrocarbon production. However, Banerjee in the analogous art of systems for analysis of reservoir operations. teaches these concepts. Banerjee teaches:

	monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production (paragraph 0003, discussing techniques for performing oilfield operations relating to subterranean formations having reservoirs therein; paragraph 0010, discussing that sensors may be positioned about the oilfield to collect data relating to various oilfield operations. For example, sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flow rates, and sensors at the processing facility may monitor fluids collected. Other sensors may be provided to monitor downhole, surface, equipment or other conditions; paragraph 0011, discussing that the monitored data is often used to make decisions at various locations of the oilfield at various times. Data collected by these sensors may be further analyzed and processed. Data may be collected and used for current or future operations; paragraph 0012, discussing that the processed data may be used to predict downhole conditions, and make decisions concerning oilfield operations. Such decisions may involve well planning, well targeting, well completions, operating levels, production rates and other operations and/or conditions. Often this information is used to determine when to drill new wells, re-complete existing wells, or alter wellbore production; paragraph 0052, discussing that various sensors may be located at various positions along the subterranean formation and/or the monitoring tools to collect and/or monitor the desired data; paragraph 0073, discussing that honoring all relevant measurements to enable on-time decision making is necessary for oilfield operations. The oilfield operations generates a large amount of pressure and production rate data (e.g., data generated from sensors), some of which can be measured continuously in real-time…; paragraph 0080, discussing that the flow rate data is obtained through real-time measurement using sensors disposed throughout the oilfield).

The Shelley-Ramsay combination describes features relates to well modeling and management. Banerjee is directed toward techniques for performing oilfield operations involving an analysis of reservoir operations, and their impact on such oilfield operations. Therefore they are deemed to be analogous as they both are directed towards solutions for oilfield operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Shelley-Ramsay combination with Banerjee because the references are analogous art because they are both directed to solutions for oilfield reservoir and production analysis, which falls within applicant’s field of endeavor (oilfield well management), and because modifying the Shelley-Ramsay combination to include Banerjee’s feature for monitoring actual oilfield hydrocarbon production of an oilfield well corresponding to the planned oilfield well by sensor networks configured to monitor the oilfield hydrocarbon production, in the manner claimed, would serve the motivation of increasing the reliability of the analysis by obtaining real-time measurements (Banerjee at paragraph 0088); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 28, the Shelley-Ramsay-Banerjee combination teaches the method of claim 27. Although not explicitly taught by the Shelley-Ramsay combination, Banerjee in the analogous art of systems for analysis of reservoir operations teaches: further comprising alerting an operator via electronic communication protocol when the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range (paragraph 0078, discussing an alarm management system to monitor and control KPI; paragraph 0083, discussing that real-time simulation results are then generated. The real-time simulation may include a history matching of key parameters and a prediction of the production rates and reservoir pressure over time…The real-time simulation results may be delivered in an automatic workflow with real-time plotting of the key parameters and alarm setting based on pre-determined criteria. The key parameters for the history matching and the real-time plotting may include the reservoir pressure, well skin, effective permeability, and well productivity, etc. The model is automatically updated if the predicted performance diverges from the actual performance by more than a pre-determined limit; paragraph 0115, discussing that drawdown surveillance is performed each hour by comparing the hourly average, running maxima, running minima, and running averages to the appropriate limiting values for gauge pressure. Automatic alerts (e.g., indicated in color yellow) are generated whenever the gauge pressure is within a defined variance from the limit value; paragraph 0116, discussing that a surveillance engineer analyzes automatic alerts and sets a validation condition for each alert with an optional comment. Green measurements indicate that a component or system is performing within specified bounds and requires no action...Yellow is a low level alarm (or alert), meaning the sensor measurement is approaching upper or lower bounds. Red is an alarm, which indicates that the component has been shut down because sensor measurements fall outside of specified ranges. The yellow alert is one key to asset management, helping operators avoid deferred production. Operators take proactive measures on yellow alerts, and are reactive to red alarms; paragraph 0117, discussing that many parameters may be used to configure an appropriate model for simulating the oilfield; paragraph 0119, discussing that once the model is identified and the simulator is configured, real-time simulation results are then generated...The real-time simulation results include a prediction of the production rates and reservoir pressure over time. The real-time simulation results can be delivered in an automatic workflow with real-time plotting of the key parameters (e.g., the reservoir pressure,…, well productivity, etc.) and alarm setting based on pre-determined criteria; paragraph 0120).

The Shelley-Ramsay combination describes features relates to well modeling and management. Banerjee is directed toward techniques for performing oilfield operations involving an analysis of reservoir operations, and their impact on such oilfield operations. Therefore they are deemed to be analogous as they both are directed towards solutions for oilfield operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Shelley-Ramsay combination with Banerjee because the references are analogous art because they are both directed to solutions for oilfield reservoir and production analysis, which falls within applicant’s field of endeavor (oilfield well management), and because modifying the Shelley-Ramsay combination to include Banerjee’s feature for alerting an operator via electronic communication protocol when the actual oilfield hydrocarbon production of the oilfield well deviates from the estimated oilfield hydrocarbon production range, in the manner claimed, would serve the motivation of increasing the reliability of the analysis by obtaining real-time measurements (Banerjee at paragraph 0088), or in the pursuit of providing information indicating problems at the wellsites that require action, and indicating that adjustments in the oilfield operation may be made to improve efficiency, or correct problems (Banerjee at paragraph 0120); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 30, the Shelley-Ramsay-Banerjee combination teaches the method of claim 27. Shelley further teaches further comprising updating the preferred model based on updated oilfield hydrocarbon production data (paragraph 0055, discussing that with the data screened and processed, the method continues to step 128 where data modeling is performed, which leads to model selection and then model application. In this regard, at the data modeling stage, neural networks are trained and tested thousands of times with the help of genetic algorithms to generate a plurality of predictive models. In some instances, final model selection is done based on two main criteria: performance of each predictive model, and engineering validation derived from the process knowledge. The final or "best" predictive model, which may also be referred to as a "neural network" or "network," can be utilized to understand the behavior of fractures and the possible improvements of their design as applied to a particular well; paragraph 0064, discussing that selection of a final neural network also includes conducting sensitivity analysis on neural network predictions on the inputs. This type of analysis may reveal unrealistic, over-sensitive relationships between inputs and outputs due to the training of the neural network to match the provided dataset. In some instances, sensitivity analysis is performed by adding and/or subtracting a percentage (e.g., 5-20% in some implementations) of the range of each input while keeping the rest of the inputs unchanged. Then, the neural network is tested with each dataset and average values of outputs are calculated. By calculating the percentage of change in outputs, sensitivities are identified. To this end, an exemplary chart 270 showing the relative sensitivities of various parameters to production parameters is provided in FIG. 16. Further, the chart 270 also indicates the relative sensitivities of parameters that are controllable (e.g., well completion and hydraulic fracturing design parameters) and those that are non-controllable, reservoir defined properties (e.g., gas production and mud weight); paragraph 0066, discussing that after the neural network has been trained, tested, and selected as the final neural network, the neural network can be utilized to optimize the wellbore fracturing and completion parameters. In some instances, the optimized wellbore completion parameters identified using the selected predictive model are output in human-intelligible form such that those parameters can be implemented for completion of the well…; paragraph 0067).

	As per claim 31, the Shelley-Ramsay-Banerjee combination teaches the method of claim 30. Shelley further teaches further comprising applying the updated preferred model to the oilfield well to obtain an updated estimated oilfield hydrocarbon production range of the oilfield well (paragraph 0055, discussing that with the data screened and processed, the method continues to step 128 where data modeling is performed, which leads to model selection and then model application. In this regard, at the data modeling stage, neural networks are trained and tested thousands of times with the help of genetic algorithms to generate a plurality of predictive models…The final or "best" predictive model, which may also be referred to as a "neural network" or "network," can be utilized to understand the behavior of fractures and the possible improvements of their design as applied to a particular well; paragraph 0064, discussing that selection of a final neural network also includes conducting sensitivity analysis on neural network predictions on the inputs. This type of analysis may reveal unrealistic, over-sensitive relationships between inputs and outputs due to the training of the neural network to match the provided dataset. In some instances, sensitivity analysis is performed by adding and/or subtracting a percentage (e.g., 5-20% in some implementations) of the range of each input while keeping the rest of the inputs unchanged. Then, the neural network is tested with each dataset and average values of outputs are calculated. By calculating the percentage of change in outputs, sensitivities are identified. To this end, an exemplary chart 270 showing the relative sensitivities of various parameters to production parameters is provided in FIG. 16. Further, the chart 270 also indicates the relative sensitivities of parameters that are controllable (e.g., well completion and hydraulic fracturing design parameters) and those that are non-controllable, reservoir defined properties (e.g., gas production and mud weight); paragraph 0067, discussing that the final neural network can also be utilized for economic evaluations associated with well completion, well drilling, well operation, and/or other aspects related to existing, completed, or prospective wells. In this regard, the predictive models of the present disclosure can be utilized to evaluate and optimize new wells, evaluate and optimize under-performing existing wells (e.g., determine whether improved completion design parameters can improve well production in a profitable manner), evaluate and optimize prospective well locations, evaluate completion design parameters, including hydraulic fracturing designs, for completed wells (e.g., evaluate utilized parameters to resulting production for wells having similar profiles), and knowledge discovery; paragraph 0070, discussing that a production profile for each available combination of hydraulic fracturing parameters was synthesized using the neural network model to estimate the best month Cumulative oil production and oil recovery. In this regard, FIG. 18 includes a graph 290 that illustrates the net present value calculated using this approach (using a net oil price of $60/BBL and a water disposal cost of $5/BBL) relative to the number of fracturing stages…; paragraph 0072).

Claim 43 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. Further, as per claim 43 the Shelley-Ramsay-Banerjee combination teaches a system for oilfield hydrocarbon production management (Shelley, paragraph 0001: “The present disclosure relates to methods, devices, and systems associated with wellbores, including wellbores utilized to extract natural gas, oil, other hydrocarbons, and/or other natural resources. In some embodiments, the methods, devices, and systems of the present disclosure are utilized to optimize wellbore completions.”; paragraph 0030: “the present disclosure provides techniques that lead to both cost savings and increased hydrocarbon production.”), comprising: a database of oilfield hydrocarbon production data (Shelley, paragraph 0032, discussing that it is understood that the data may come in various types of file formats, including databases, spreadsheets...).; sensor networks configured to monitor oilfield hydrocarbon production (Banerjee, paragraph 0010, discussing that sensors may be positioned about the oilfield to collect data relating to various oilfield operations. For example, sensors in the drilling equipment may monitor drilling conditions, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flow rates, and sensors at the processing facility may monitor fluids collected. Other sensors may be provided to monitor downhole, surface, equipment or other conditions; paragraph 0052, discussing that various sensors may be located at various positions along the subterranean formation and/or the monitoring tools to collect and/or monitor the desired data; paragraph 0080); and a computer system with a processor for executing instructions stored in a computer-readable medium (Shelley, paragraph 0078, discussing a computer-implemented system for optimizing wellbore completion...The system includes non-transitory, computer readable medium having a plurality of instructions stored thereon; paragraph 0044).

The Shelley-Ramsay combination describes features relates to well modeling and management. Banerjee is directed toward techniques for performing oilfield operations involving an analysis of reservoir operations, and their impact on such oilfield operations. Therefore they are deemed to be analogous as they both are directed towards solutions for oilfield operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Shelley-Ramsay combination with Banerjee because the references are analogous art because they are both directed to solutions for oilfield reservoir and production analysis, which falls within applicant’s field of endeavor (oilfield well management), and because modifying the Shelley-Ramsay combination to include Banerjee’s feature for including sensor networks configured to monitor oilfield hydrocarbon production, in the manner claimed, would serve the motivation of increasing the reliability of the analysis by obtaining real-time measurements (Banerjee at paragraph 0088); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 44 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 28, as discussed above.
Claim 46 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 30, as discussed above.
Claim 47 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 31, as discussed above.

17.	Claims 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Shelley in view of Ramsay, in view of Banerjee, in further view of Smits et al., Pub. No.: US 2004/0010373 A1 [hereinafter Smits].

	As per claim 29, the Shelley-Ramsay-Banerjee combination teaches the method of claim 27. While Shelley teaches identifying a preferred model (paragraphs 0028, 0075), the Shelley-Ramsay-Banerjee combination does not explicitly teach wherein identifying the preferred model is performed using a grid search function. However, Smits in the analogous art of systems for oil reservoir analysis teaches this concept. Smits teaches: 

	wherein identifying the preferred model is performed using a grid search function (paragraph 0003, discussing methods and systems for interpreting data obtained with well logging tools; paragraph 0013, discussing a method for diagnosing environmental effects in well log data includes selecting a plurality of models, each of the plurality of models including at least one parameter to be optimized; fitting the each of the plurality of models to the well log data by optimizing the at least one parameter, the fitting producing a plurality of optimized models; determining an indicator of goodness of fit for each of the plurality of optimized models; and selecting a model representing a best fit of the well log data based on the indicator; paragraph 0020, discussing that model selection may be performed based on goodness of fit of the models; paragraph 0033, discussing that the model fitting may use any minimization algorithms, including the Gauss-Newton algorithm, Levenberg-Marquart algorithm, downhill simplex algorithm, simulated annealing, grid search, and the like; paragraph 0037, discussing that the process may select the best model that matches the measurement data as the true answer and in addition assigns confidence with the interpretation; paragraph 0026).

The Shelley-Ramsay-Banerjee combination describes features relates to well modeling and management. Smits is directed toward oil reservoir analysis. Therefore they are deemed to be analogous as they both are directed towards solutions for oilfield operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Shelley-Ramsay-Banerjee combination with Smits because the references are analogous art because they are both directed to solutions for oilfield reservoir and production analysis, which falls within applicant’s field of endeavor (oilfield well management), and because modifying the Shelley-Ramsay-Banerjee combination to include Smits’ feature for identifying the preferred model using a grid search function, in the manner claimed, would serve the motivation of maximizing the efficiency of oil, gas, and water exploration (Smits at paragraph 0005), or in the pursuit of improving the accuracy and quality of the interpretation result (Smits at paragraph 0020); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 45 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 29, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Cullick et al., Pub. No.: US 2004/0220846 A1 – describes a system and method for generating schedules that model the processes involved in the exploitation of petroleum reservoirs.
B.	Ortiz et al., Pub. No.: US 2016/0357887 A1 – describes that production operations include recovery operations and entail working on the field development plan described by the type model, making day-to-day and week-to-week adjustments as necessary to respond to unforeseen events such as equipment failures or deviations between projected and actual reservoir behavior, and devising strategies for maximizing long-term production.
C.	Erge et al., Pub. No.: US 2015/0134257 A1 – describes methods for automatically evaluating mechanical and hydraulic conditions within a wellbore during drilling operation. Further describes that discrete values of the measurements may be segmented into trends along a selected length of the wellbore.
D.	Ejofodomi et al., Pub. No.: US 2014/0076543 A1 – describes determining an estimated production rate based on the adjusted fracture parameters.
E.	Dozier, Pub. No.: US 2009/0095469 A1 – describes a method for assessing the probability of production at a wellsite.
F.	Foss, Bjarne. "Process control in conventional oil and gas fields—Challenges and opportunities." Control Engineering Practice 20.10 (2012): 1058-1064 – describes  model-based optimization for production allocation and long term recovery control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683